DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on October 10, 2022
Claims 1, 4-6, 14 and 17-20 have been amended. Claims 2-3, 8-13 and 15-16 have been canceled. Claims 21-30 have been newly added.
Claims 1, 4-7, 14 and 17-30 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicants have argued that Batke does not teach the limitations of independent claims 1 and 14 (Remarks, pages 11-13). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Sueyoshi et al. (US Pub. No. 2008/0178171), art being made of record as applied herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 14, 17, 19, 23-24, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueyoshi et al. (US Pub. No. 2008/0178171 – hereinafter Sueyoshi).
  	With respect to claim 1 (currently amended), Sueyoshi teaches a method for updating a client device (see abstract,  a management system having a terminal device and a management server for managing terminal firmware of the terminal device), comprising:       	receiving, by the client device, a software update (see abstract, transmitting the newer version firmware to the terminal device from management server) and a certificate associated with the software update (see paragraph [0089], the firmware management unit 241 has the firmware update unit 241a and the version information update unit 241b, and provides the same basic function as that of the firmware management unit 132. Further, the version information update unit 241b acquires the electronic certificate 261 including the firmware version information 261a encrypted (electronically signed) with the secret key 291 attached to the firmware transmitted from the firmware management server 53 shown in FIG. 5), wherein the software update includes update code (see abstract, firmware update, i.e. update code).     	verifying, by the client device, the certificate associated with the software update based on a stored public key of the client device (see paragraph [0061], if the mutual authentication processing is included in those adaptable to provide mutual authentication between the terminal device 101 and the firmware management server 53, an authenticating method is not limited, and may be those such as challenge-and-response or those using a secret key and a public key. If the above mutual authentication processing succeeds, the subsequent processing is started. It is noted that if the above mutual authentication processing fails, the processing is ended. See paragraph [0088], the general area 251 contains an electronic certificate 261 including the firmware version information 261a, together with the public key 262. See paragraph [0090], to recognize the firmware version information 261a stored in the form of the number electronic certificate 261, the firmware management unit 241 acquires the firmware version information 261a of the actual firmware 141 by decoding, with the public key 262 making a pair with the secret key 291, the firmware version information 261a encrypted with the secret key 291 of the firmware management server 53, and causes the acquired firmware version information to be displayed on the display unit 172 of the POS register 102. See paragraph [0092], the public key 292 corresponding to the secret key 291 and an electronic certificate issuing unit 293 are included, in addition to the version comparing unit 221. The electronic certificate issuing unit 293 issues the electronic certificate of the firmware version information after encryption (electronic signature) of the firmware version information of the firmware 231 with the secret key 291 when the version-up is performed by transmitting the firmware 231 to the terminal device 101. The firmware management unit 281 also reads out the firmware version information 261a after decoding, with the public key 292, the electronic certificate 261 supplied together with the firmware version-up request when the version-up of the firmware is requested. See paragraph [0093], the firmware version information is basically distributed in the form of the electronic certificate 261 encrypted with the secret key 291. Thus, even if the firmware version information 261a is falsified by decoding with the public key 262, it is not possible to distribute the falsified firmware version information 261a as the electronic certificate after re-encryption with the secret key 291 because the user of the terminal device 101 has no secret key 291 corresponding to the public key 262, resulting in a difficulty in falsifying the firmware version information 261a).  	obtaining a version value of the update code of the software update (see paragraph [0056], upon receipt of the firmware version-up request from the terminal device 101, the control unit 201 supplies, to a firmware management unit 211, the firmware version information 151 contained in the received request. The firmware management unit 211 performs access to a firmware management DB 232 to judges, on the basis of the device ID, whether or not a contract to support the firmware 141 is included. That is, when the firmware version-up request is received, the firmware management unit 211 judges whether or not a contract to distribute the latest firmware is included. If included, the firmware management unit 211 controls the version comparing unit 221 to compare the latest version information 221a with the firmware version information 151. Then, if the latest version information 221a is not identical with the firmware version information 151, in other words, the firmware version information 151 is of a version older than the latest version information 221a of the latest firmware 231, the firmware management unit 211 performs access to the storage unit 203 to read out the latest firmware 231, followed by controlling the communication unit 202 to transmit the read-out firmware to the terminal device 101 presenting the firmware version-up request. See paragraph [0074], in the Step S28, the firmware management unit 211 controls the version comparing unit 221 to judge, by comparing the firmware version information 151 transmitted from the terminal device 101 with the latest version information 221a specified as the version information of the firmware 231 stored in the storage unit 203, whether or not the firmware version information 151 is of the latest. See paragraph [0101], on the other hand, if it is presumed in the Step S85 that the support contract is included, for instance, the processing is advanced to Step S87. In the Step S87, the firmware management unit 281 judges, by comparing the firmware version information 261a included in the electronic certificate 261 transmitted from the terminal device 101 with the version information read out from the firmware management DB 232, whether or not illegality is included. See paragraph [0103], on the other hand, in the Step S87, if the firmware version information 261a included in the electronic certificate 261 transmitted from the terminal device 101 is identical with the version information read out from the firmware management DB 232, in other words, the firmware version information 261a is not illegal, the processing goes to Step S89. In Step S89, the firmware management unit 281 controls the version comparing unit 221 to judge, by comparing the firmware version information 261a transmitted from the terminal device 101 with the latest version information 221a, whether or not the firmware version information 261a is of the latest.  	obtaining a current version number stored on the client device (see figure 4 (and related text) and paragraph [0056], the firmware management unit 211 controls the version comparing unit 221 to compare the latest version information 221a with the firmware version information 151. Then, if the latest version information 221a is not identical with the firmware version information 151, in other words, the firmware version information 151 is of a version older than the latest version information 221a of the latest firmware 231, the firmware management unit 211 performs access to the storage unit 203 to read out the latest firmware 231, followed by controlling the communication unit 202 to transmit the read-out firmware to the terminal device 101 presenting the firmware version-up request).   	comparing, in a first comparison, the version value of the update code against the current version number (see paragraphs [0056], [0074], upon receipt of the firmware version-up request from the terminal device 101, the control unit 201 supplies, to a firmware management unit 211, the firmware version information 151 contained in the received request. The firmware management unit 211 performs access to a firmware management DB 232 to judges, on the basis of the device ID, whether or not a contract to support the firmware 141 is included. That is, when the firmware version-up request is received, the firmware management unit 211 judges whether or not a contract to distribute the latest firmware is included. If included, the firmware management unit 211 controls the version comparing unit 221 to compare the latest version information 221a with the firmware version information 151. Then, if the latest version information 221a is not identical with the firmware version information 151, in other words, the firmware version information 151 is of a version older than the latest version information 221a of the latest firmware 231, the firmware management unit 211 performs access to the storage unit 203 to read out the latest firmware 231, followed by controlling the communication unit 202 to transmit the read-out firmware to the terminal device 101 presenting the firmware version-up request).   	extracting a version scope value from the certificate (see paragraph [0045], with respect to the management server, if it is judged by the judging means that the firmware needs to be updated, the transmitting means is allowed to transmit the firmware version information, which is aimed at being transmitted, to the terminal device together with the firmware, after encryption of the version information with a secret key (a secret key 291 shown in FIG. 5, for instance) of one's own management server. With respect to the terminal device, the version information updating means is allowed to update the firmware version information with the encrypted version information (an electronic certificate 261 shown in FIG. 5, for instance). The storing means (the storage unit 124 shown in FIG. 5, for instance) is also allowed to perform, by storing the version information in the encrypted state, storage of the version information so as to inhibit the stored version information from being updated by the user of the terminal device. See paragraphs [0088]-[0090] and figure 6, the general area 251 contains an electronic certificate 261 including the firmware version information 261a, together with the public key 262. The firmware management server 53 shown in FIG. 5 is different from the firmware management server 53 shown in FIG. 2 in that the former has a firmware management unit 281 as the substitute for the firmware management unit 211. See paragraphs [0092], [0095], the electronic certificate issuing unit 293 issues the electronic certificate of the firmware version information after encryption (electronic signature) of the firmware version information of the firmware 231 with the secret key 291 when the version-up is performed by transmitting the firmware 231 to the terminal device 101. The firmware management unit 281 also reads out the firmware version information 261a after decoding, with the public key 292, the electronic certificate 261 supplied together with the firmware version-up request when the version-up of the firmware is requested).   	comparing, in a second comparison, the version value of the update code against the version scope value extracted from the certificate (see paragraph [0101]-[0102], [0105]-[0106], on the other hand, if it is presumed in the Step S85 that the support contract is included, for instance, the processing is advanced to Step S87. In the Step S87, the firmware management unit 281 judges, by comparing the firmware version information 261a included in the electronic certificate 261 transmitted from the terminal device 101 with the version information read out from the firmware management DB 232, whether or not illegality is included) and either:   		applying the software update based on the first and second comparisons; or rejecting the software update based on the first and second comparisons (see paragraphs [0109]-[0115] and figure 6 (and related text), if, in Step S56, the contents of the notice are to show that the version-up of the firmware fails to be performed due to no support contract or the illegal firmware version information 151 (the illegal electronic certificate 261), for example, the processing goes to Step S57. In the Step S57, the firmware management unit 241 supplies, to the POS register 102 through the interface unit 125, acknowledgement of the notice showing that the version-up of the firmware 141 fails to be performed due to no support contract or the illegal firmware version information 261a (the illegal electronic certificate 261). In accordance with this processing, the POS register 102 displays, on the display unit 172, information showing that the version-up of the firmware 141 fails to be performed due to no support contract or the illegal firmware version information 261a (the illegal electronic certificate 261), leading to the end of the processing).  	With respect to claim 4 (currently amended), Sueyoshi teaches wherein the second comparison comprises verifying that the version value of the update code matches the version scope value (see paragraph [0101]-[0102], [0105]-[0106], on the other hand, if it is presumed in the Step S85 that the support contract is included, for instance, the processing is advanced to Step S87. In the Step S87, the firmware management unit 281 judges, by comparing the firmware version information 261a included in the electronic certificate 261 transmitted from the terminal device 101 with the version information read out from the firmware management DB 232, whether or not illegality is included).  	With respect to claim 6 (currently amended), Sueyoshi teaches wherein the version scope value is protected by a digital signature of the certificate (see While the firmware management unit 281 basically has the similar function as that of the firmware management unit 211, the secret key 291, the public key 292 corresponding to the secret key 291 and an electronic certificate issuing unit 293 are included, in addition to the version comparing unit 221. The electronic certificate issuing unit 293 issues the electronic certificate of the firmware version information after encryption (electronic signature) of the firmware version information of the firmware 231 with the secret key 291 when the version-up is performed by transmitting the firmware 231 to the terminal device 101. The firmware management unit 281 also reads out the firmware version information 261a after decoding, with the public key 292, the electronic certificate 261 supplied together with the firmware version-up request when the version-up of the firmware is requested).
 	With respect to claim 23 (new), Sueyoshi teaches accessing a target component scope field from the certificate (see paragraph [0045], with respect to the management server, if it is judged by the judging means that the firmware needs to be updated, the transmitting means is allowed to transmit the firmware version information, which is aimed at being transmitted, to the terminal device together with the firmware, after encryption of the version information with a secret key (a secret key 291 shown in FIG. 5, for instance) of one's own management server. With respect to the terminal device, the version information updating means is allowed to update the firmware version information with the encrypted version information (an electronic certificate 261 shown in FIG. 5, for instance). The storing means (the storage unit 124 shown in FIG. 5, for instance) is also allowed to perform, by storing the version information in the encrypted state, storage of the version information so as to inhibit the stored version information from being updated by the user of the terminal device. See paragraphs [0088]-[0090] and figure 6, the general area 251 contains an electronic certificate 261 including the firmware version information 261a, together with the public key 262. The firmware management server 53 shown in FIG. 5 is different from the firmware management server 53 shown in FIG. 2 in that the former has a firmware management unit 281 as the substitute for the firmware management unit 211. See paragraphs [0092], [0095], the electronic certificate issuing unit 293 issues the electronic certificate of the firmware version information after encryption (electronic signature) of the firmware version information of the firmware 231 with the secret key 291 when the version-up is performed by transmitting the firmware 231 to the terminal device 101. The firmware management unit 281 also reads out the firmware version information 261a after decoding, with the public key 292, the electronic certificate 261 supplied together with the firmware version-up request when the version-up of the firmware is requested. Examiner notes: the claim language addresses same concept or rationale described in independent claim 1 where a target component scope filed is merely the same of extracting the version scope value from the certificate as described above) and      	comparing, in a third comparison, the target component scope field to current components on the client device (see paragraph [0101]-[0102], [0105]-[0106], on the other hand, if it is presumed in the Step S85 that the support contract is included, for instance, the processing is advanced to Step S87. In the Step S87, the firmware management unit 281 judges, by comparing the firmware version information 261a included in the electronic certificate 261 transmitted from the terminal device 101 with the version information read out from the firmware management DB 232, whether or not illegality is included) and either:   	applying the software update based on the first, second, and third comparisons; or rejecting the software update based on the first, second, and third comparisons (see paragraphs [0109]-[0115] and figure 6 (and related text), if, in Step S56, the contents of the notice are to show that the version-up of the firmware fails to be performed due to no support contract or the illegal firmware version information 151 (the illegal electronic certificate 261), for example, the processing goes to Step S57. In the Step S57, the firmware management unit 241 supplies, to the POS register 102 through the interface unit 125, acknowledgement of the notice showing that the version-up of the firmware 141 fails to be performed due to no support contract or the illegal firmware version information 261a (the illegal electronic certificate 261). In accordance with this processing, the POS register 102 displays, on the display unit 172, information showing that the version-up of the firmware 141 fails to be performed due to no support contract or the illegal firmware version information 261a (the illegal electronic certificate 261), leading to the end of the processing).  	With respect to claim 24 (new), Sueyoshi teaches further comprising verifying a digital signature of the software update based on the certificate (see While the firmware management unit 281 basically has the similar function as that of the firmware management unit 211, the secret key 291, the public key 292 corresponding to the secret key 291 and an electronic certificate issuing unit 293 are included, in addition to the version comparing unit 221. The electronic certificate issuing unit 293 issues the electronic certificate of the firmware version information after encryption (electronic signature) of the firmware version information of the firmware 231 with the secret key 291 when the version-up is performed by transmitting the firmware 231 to the terminal device 101. The firmware management unit 281 also reads out the firmware version information 261a after decoding, with the public key 292, the electronic certificate 261 supplied together with the firmware version-up request when the version-up of the firmware is requested).
   	With respect to claims 14, 17, 19, 26 and 28, the claims are directed to a device that corresponds to the method recited in claims 1, 4, 6 and 23-24, respectively (see the rejection of claims 1, 4, 6 and 23-24 above; wherein Sueyoshi also teaches such a device in figure 7).
     	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi et al. (US Pub. No. 2008/0178171) in view Puhl et al. (US Pat. No. 6,223,291 – hereinafter Puhl).
  	With respect to claim 5 (currently amended), Sueyoshi is silent to disclose wherein the version scope value comprises a range of version numbers, and wherein the second comparison comprises verifying that the version value of the update code of the software update is within the range of version numbers.  	However, in an analogous art, Puhl reaches wherein the version scope value comprises a range of version numbers, and wherein the second comparison comprises verifying that the version value of the update code of the software update is within the range of version numbers (see column 9 lines 12-18, the name for the content item satisfies a predefined rule of a digital license certificate associated with the unique identifier for the wireless device, for example it falls within a range of permitted version numbers identifying it as an upgrade of a content item pre-associated with the digital license certificate. Furthermore, see column 5 lines 32-47, the purpose of the certificate is to bind (i.e associate) the software product to a particular name (e.g. software product name and major version number). This association may be in the form of a look-up list of product names associated with the certificate of a product name and a predefined rule identifying permitted new product names (e.g. Browser version 1. x permits all future versions of Browser between version 1.0 and version 2.0). The certificate contains the name of the software along with a hash of the software product. Anyone wishing to validate the integrity of the software can hash the software and compare it to the one found in the Product Certificate. The certificate is signed by the Software Server. The Software Server itself has a Public Key Certificate signed by the CA, so a line of trust is maintained).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sueyoshi’s teaching, which uses a management system having a terminal device and a management server for managing terminal firmware of the terminal device, by verifying a version number of the software update is within a range of version numbers as suggested by Puhl, as Puhl would provide an enhanced mechanism to validate the integrity of the software/update.   	With respect to claim 18, the claim is directed to a device that corresponds to the method recited in claim 5, respectively (see the rejection of claim 5 above).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi et al. (US Pub. No. 2008/0178171) in view Haase (US Pub. No. 2019/0108009).
  	With respect to claim 7 (original), Sueyoshi is silent to disclose wherein the stored public key of the client device comprises a public key of a manufacturer of the client device.  	However, in an analogous art, Haase teaches wherein the stored public key of the client device comprises a public key of a manufacturer of the client device (see paragraphs [0004], [0015], [0018], updating firmware for an embedded device having a public key stored thereon. The method initiates a connection between the embedded device and a storage device. The storage device has a controller, a memory and a private key associated with a manufacturer of the embedded device. At the embedded device, a firmware update on the storage device is detected. The stored public key is received from the embedded device at the controller of the storage device. The stored public key is verified using the controller and the private key associated with the manufacturer of the embedded device on the storage device. The firmware update is read from a memory of a storage device using the controller on the storage device. And upon verification of the stored public key, the firmware is updated on the embedded device).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sueyoshi’s teaching, which uses a management system having a terminal device and a management server for managing terminal firmware of the terminal device, by using a public key of a manufacturer of the client device as suggested by Haase, as Haase would provide an enhanced mechanism to validate the integrity of the software/update.   	With respect to claim 20, the claim is directed to a device that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).
Allowable Subject Matter
Claims 21-22, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 are allowable.
  	After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 29 is not taught by any prior reference found through search. The primary reason for allowance of the claims in this case, is the inclusion of the limitations “compare, in a third comparison, the certificate sequence number against the current sequence number; access a device identification list from the certificate; verify, in a fourth comparison, that the device identification number is listed in the device identification list;” which are not found in the prior art of record.
  	The following independent claim 1 (and similar for claim 14) is drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. A method for updating a client device, comprising:       	receiving, by the client device, a software update and a certificate associated with the software update, wherein the software update includes update code;   	verifying, by the client device, the certificate associated with the software update based on a stored public key of the client device;  	obtaining a version value of the update code of the software update;  	obtaining a current version number stored on the client device;   	comparing, in a first comparison, the version value of the update code against the current version number;   	extracting a version scope value from the certificate;   	comparing, in a second comparison, the version value of the update code against the version scope value extracted from the certificate;
extracting a certificate sequence number from the certificate;
comparing, in a third comparison, the certificate sequence number against the current sequence number;
accessing a device identification list from the certificate;
verifying, in a fourth comparison, that the device identification number is listed in the device identification list; and either:   		applying the software update based on the first, second, third and      	fourth comparisons; or   		rejecting the software update based on the first, second, third and   	fourth	comparisons.

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192